Olivek, Chief Judge:
This appeal for reappraisement relates to certain welding tubes exported from Toronto, Canada, and entered at the port of Baltimore, Md.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement for these welding tubes, which are represented by the invoice items marked “A,” and checked with the initials “ACW,” is cost of production as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value for this merchandise is £3925/5/7 British sterling, plus 8 per centum, net packed, and I so hold.
Judgment will be rendered accordingly.